882 A.2d 678 (2005)
275 Conn. 902
STATE of Connecticut
v.
Angelo FABRICATORE.
Supreme Court of Connecticut.
Decided September 12, 2005.
Todd A. Bussert, special public defender, in support of the petition.
Robert J. Scheinblum, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 89 Conn.App. 729, 875 A.2d 48 (2005), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the trial court's improper instruction on the duty to retreat constituted harmless error?"
The Supreme Court docket number is SC 17492.